        Case: 3:19-cv-00609-jdp Document #: 77 Filed: 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT STEED,

        Plaintiff,
                                                     Case No. 19-cv-609-jdp
   v.

KARL HOFFMAN, FERN SPRINGS,
and MINDY HAMS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             1/6/2021
        Peter Oppeneer, Clerk of Court                        Date
